Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7, 8, 14, 15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record may disclose prioritizing ACK/NACK in the uplink over other uplink messages based one or more conditions [see office remarks page 8]. Furthermore one or more relevant art, eg. US Publication 2016/0330011 A1, disclose a DL channel may have a lower priority than a PUSCH carrying an ACK/NACK ¶0398 based on included information type ¶0206-¶0212. However, the prior art does not disclose and/or reasonably suggest: 
setting the channel resource occupancy priority of the acknowledgment message to be higher than the channel resource occupancy priority of the second downlink data when at least one of the following occurs:
a downlink-data-receiving speed of the terminal is higher than an uplink-data-transmitting speed of the terminal;
a difference value between a downlink-data-receiving speed of the terminal and an uplink-data-transmitting speed of the terminal is greater than or equal to a first preset threshold;
an amount of downlink data received by the terminal during a preset time period is greater than or equal to a second preset threshold; or
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476